Per Curiam.
The complaint sets forth two causes of action for work, labor and services, “ suggestions, ideas and advice ” claimed to have been given by plaintiff to defendant at defendant’s request in connection with the making and marketing of anti-acid compressed candy tablets. After a number of preliminary practice motions, defendant served its answer to the amended complaint with a demand for a bill of particulars so extensive in detail and cumbersome in form that it requires twenty-five printed pages of the record on appeal. It asks for over 250 separate items, many of which are required by the form of the demand to be repeated a number of times.
*577Plaintiff admits defendant is entitled to a bill of particulars, but objects to the unreasonable burden this bill of particulars would impose. We think defendant’s demand, both in its form and in its extent, is so unreasonable, meticulous, unnecessarily repetitious, and burdensome that it should have been denied in its entirety as it constitutes a plain abuse of the right to a bill of particulars. To grant it in its present form would not help properly to limit and clarify the issues and the proof but would serve confusion and prolixity.
The order, so far as appealed from, should be reversed, with twenty dollars costs and disbursements, and defendant’s motion, based upon the present demand, denied in toto, with leave to defendant to renew the motion, restricting its application on such renewal to a proper, reasonable and non-repetitious demand.
Present — Martin,' P. J., O’Malley, Townley, Dore and Cohn, JJ.
Order, so far as appealed from, unanimously reversed, with twenty dollars costs and disbursements, and defendant’s motion, based upon the present demand, denied in toto, with leave to the defendant to renew the motion, restricting its application on such renewal to a proper, reasonable and non-repetitious demand.